PER CURIAM.
We agree with Jüdge Martin in the conclusion that these Japanese ornamental garden lanterns are completed manufactured articles, brought here in separate "pieces merely for convenience of shipment. They are made out of granite, hewn or dressed, but have passed out of the class of building or monumental stone into a class which is not covered by any paragraph of the tariff act, and should be classified under section 6 (Act July 24, 1897, c. 11, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]) at 20 per cent, as unenumerated manufactured articles.
Decision affirmed.